IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       No. COA17-982

                                  Filed: 1 May 2018

Robeson County, Nos. 11 CRS 6086-87

STATE OF NORTH CAROLINA

             v.

KELLY LOCKLEAR


      Appeal by defendant from judgments entered 2 May 2016 by Judge James G.

Bell in Robeson County Superior Court.            Heard in the Court of Appeals

21 February 2018.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General M.
      Lynne Weaver, for the State.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Amanda S.
      Zimmer, for defendant.


      ARROWOOD, Judge.


      Kelly Locklear (“defendant”) appeals from judgments entered on her

convictions for obtaining property by false pretense and insurance fraud. For the

following reasons, defendant is entitled to a new trial.

                                  I.       Background

      On 10 October 2011, defendant was indicted by a Robeson County Grand Jury

on charges of occupant or owner setting fire to a dwelling house, making a false report
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



to a law enforcement officer or agency, insurance fraud, and obtaining property by

false pretense. The charges stem from a fire at defendant’s house on 5 March 2010

and defendant’s ensuing insurance claims.

      Defendant’s case was tried before a jury in Robeson County Superior Court

beginning on 18 April 2016, the Honorable James G. Bell, Judge presiding.            On

2 May 2016, the jury returned verdicts finding defendant not guilty of setting fire to

a dwelling house and making a false report to a law enforcement officer and finding

defendant guilty of obtaining property by false pretense and insurance fraud. The

court entered orders on the not guilty verdicts and entered judgments on the guilty

verdicts.   For both convictions, the court determined mitigated sentences were

justified. The court sentenced defendant to a term of 5 to 6 months for obtaining

property by false pretense and suspended the sentence on condition that defendant

be placed on supervised probation for 36 months. The trial court sentenced defendant

to a consecutive term of 5 to 6 months for insurance fraud and suspended the sentence

on condition that defendant be placed on supervised probation for 36 months. On

11 May 2016, defendant filed a pro se notice of appeal, followed by a pro se amended

notice of appeal.

                                   II.    Discussion

      On appeal, defendant challenges her convictions by raising three issues

concerning the trial court’s jury instructions and one issue concerning the trial court’s



                                          -2-
                                 STATE V. LOCKLEAR

                                  Opinion of the Court



response to a jury question. However, before reaching defendant’s arguments, we

must first address deficiencies in defendant’s notices of appeal.

      Pertinent to this case, Rule 4 of the North Carolina Rules of Appellate

Procedure provides that

             [a]ny party entitled by law to appeal from a judgment or
             order of a superior or district court rendered in a criminal
             action may take appeal by . . . filing notice of appeal with
             the clerk of superior court and serving copies thereof upon
             all adverse parties within fourteen days after entry of the
             judgment or order . . . .

N.C.R. App. P. 4(a)(2) (2018). Rule 4 further provides

             [t]he notice of appeal required to be filed and served by
             subdivision (a)(2) of this rule shall specify the party or
             parties taking the appeal; shall designate the judgment or
             order from which appeal is taken and the court to which
             appeal is taken; and shall be signed by counsel of record for
             the party or parties taking the appeal, or by any such party
             not represented by counsel of record.

N.C.R. App. P 4(b).

      In this case, there is nothing in the record to show that defendant served her

pro se notices of appeal on the State. Furthermore, although defendant listed case

numbers in the notices of appeal, defendant failed to indicate the judgments appealed

from. Defendant has candidly acknowledged these deficiencies in a petition for writ

of certiorari filed contemporaneously with her brief to this Court on 13 October 2017.

Defendant requests that, if the deficiencies are fatal to her appeal, we allow the

petition to reach the merits of her arguments.


                                         -3-
                                    STATE V. LOCKLEAR

                                    Opinion of the Court



      Our appellate rules provide that “[t]he writ of certiorari may be issued in

appropriate circumstances by either appellate court to permit review of the

judgments and orders of trial tribunals when the right to prosecute an appeal has

been lost by failure to take timely action . . . .” N.C.R. App. P. 21(a)(1) (2018). The

State acknowledges that this Court has discretion to allow defendant’s petition to

review the judgments entered 2 May 2016.             In this instance, we exercise our

discretion to allow defendant’s petition and we review the merits of the appeal.

                               A.      Jury Instructions

      The first three issues raised by defendant concern the trial court’s jury

instructions. “It is the duty of the trial court to instruct the jury on all substantial

features of a case raised by the evidence.” State v. Shaw, 322 N.C. 797, 803, 370
S.E.2d 546, 549 (1988). “[Arguments] challenging the trial court’s decisions regarding

jury instructions are reviewed de novo by this Court.” State v. Osorio, 196 N.C. App.
458, 466, 675 S.E.2d 144, 149 (2009); see also State v. Barron, 202 N.C. App. 686, 694,

690 S.E.2d 22, 29, (“Whether a jury instruction correctly explains the law is a

question of law, reviewable by this Court de novo.”), disc. review denied, 364 N.C. 327,

700 S.E.2d 926 (2010). “The prime purpose of a court’s charge to the jury is the

clarification of issues, the elimination of extraneous matters, and a declaration and

an application of the law arising on the evidence.” State v. Cameron, 284 N.C. 165,

171, 200 S.E.2d 186, 191 (1973), cert. denied, 418 U.S. 905, 41 L. Ed. 2d 1153 (1974).



                                           -4-
                                   STATE V. LOCKLEAR

                                    Opinion of the Court



“[A] trial judge should not give instructions to the jury which are not supported by

the evidence produced at the trial.” Id. “However, an error in jury instructions is

prejudicial and requires a new trial only if ‘there is a reasonable possibility that, had

the error in question not been committed, a different result would have been reached

at the trial out of which the appeal arises.’ ” State v. Castaneda, 196 N.C. App. 109,

116, 674 S.E.2d 707, 712 (2009) (quoting N.C. Gen. Stat. § 15A-1443(a) (2007)).

      Moreover, “[a] party may not make any portion of the jury charge or omission

therefrom the basis of an issue presented on appeal unless the party objects thereto

before the jury retires . . . .” N.C.R. App. P. 10(a)(2) (2018); see also State v. McNeil,

350 N.C. 657, 691, 518 S.E.2d 486, 507 (1999), cert. denied, 529 U.S. 1024, 146 L. Ed.
2d 321 (2000).

             In criminal cases, an issue that was not preserved by
             objection noted at trial and that is not deemed preserved
             by rule or law without any such action nevertheless may be
             made the basis of an issue presented on appeal when the
             judicial action questioned is specifically and distinctly
             contended to amount to plain error.

N.C.R. App. P. 10(a)(4); see also State v. Goss, 361 N.C. 610, 622, 651 S.E.2d 867, 875

(2007), cert. denied, 555 U.S. 835, 172 L. Ed. 2d 58 (2008). The North Carolina

Supreme Court “has elected to review unpreserved issues for plain error when they

involve . . . errors in the judge’s instructions to the jury . . . .” State v. Gregory, 342
N.C. 580, 584, 467 S.E.2d 28, 31 (1996).

             For error to constitute plain error, a defendant must
             demonstrate that a fundamental error occurred at trial. To

                                           -5-
                                    STATE V. LOCKLEAR

                                    Opinion of the Court



             show that an error was fundamental, a defendant must
             establish prejudice—that, after examination of the entire
             record, the error had a probable impact on the jury’s
             finding that the defendant was guilty. Moreover, because
             plain error is to be applied cautiously and only in the
             exceptional case, the error will often be one that seriously
             affect[s] the fairness, integrity or public reputation of
             judicial proceedings.

State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012) (internal citations

and quotation marks omitted).

                               1.      Flight Instruction

      Defendant first contends the trial court erred in instructing the jury on flight.

Defendant also asserts the flight instruction was prejudicial to her case.

      The defense objected to the flight instruction during the charge conference.

The trial court overruled defendant’s objection and, prior to instructing the jury on

the elements of any of the offenses, instructed the jury on flight as follows:

             Flight. The State contends and the Defendant denies that
             the Defendant fled. Evidence of flight may be considered
             by you together with all other facts, and evidence, and
             circumstances in this case in determining whether the
             combined circumstances amount to an admission or show
             a consciousness of guilt.      However, proof of this
             circumstance is not sufficient in itself to establish
             Defendant’s guilt.

      “[F]light from a crime shortly after its commission is admissible as evidence of

guilt, and a trial court may properly instruct on flight [s]o long as there is some

evidence in the record reasonably supporting the theory that defendant fled after the

commission of the crime charged[.]” State v. Tucker, 329 N.C. 709, 722, 407 S.E.2d

                                           -6-
                                    STATE V. LOCKLEAR

                                     Opinion of the Court



805, 813 (1991) (internal quotation marks and citations omitted). “Mere evidence

that defendant left the scene of the crime is not enough to support an instruction on

flight.     There must also be some evidence that defendant took steps to avoid

apprehension.” State v. Thompson, 328 N.C. 477, 490, 402 S.E.2d 386, 392 (1991).

“The fact that there may be other reasonable explanations for defendant’s conduct

does not render the instruction improper.” State v. Norwood, 344 N.C. 511, 534, 476
S.E.2d 349, 359 (1996). “Where there is some evidence supporting the theory of the

defendant’s flight, the jury must decide whether the facts and circumstances support

the State’s contention that the defendant fled.”            Id. at 535, 476 S.E.2d at 360.

“[E]vidence which merely shows it possible for the fact in issue to be as alleged, or

which raises a mere conjecture that it was so . . . should not be left to the jury.” State

v. Lee, 287 N.C. 536, 540, 215 S.E.2d 146, 149 (1975) (quotation marks and citation

omitted).

          Defendant contends the evidence in this case “raises no more than suspicion or

conjecture that [she] engaged in behavior constituting ‘flight’, or reflecting an

admission or consciousness of guilt of the crimes charged.”

          The evidence in this case was that defendant was at the house on the evening

of 5 March 2010 prior to the fire. Defendant testified that she was only there several

minutes to let the horses in the barn and she did not go in the house. Defendant said

that she then left to look for her daughter and then went to her boyfriend’s house in



                                            -7-
                                 STATE V. LOCKLEAR

                                  Opinion of the Court



Hoke County. Defendant stated that she did not pass anyone on her street as she

left. The only evidence of flight was testimony from defendant’s neighbor, who lived

in one of the three houses on the narrow dirt street. The neighbor testified that when

he came home around “ten-ish” the evening of the fire, he spotted a car ahead of him

as it came around the curve. The neighbor pulled over to the right side of the street

to allow the car to pass and “a little white car passed [him] pretty quickly.” The car

did not slow and the neighbor did not have time to look into the car as it passed. The

neighbor knew that defendant drove a white Saturn but could not tell what type of

white car passed him. The neighbor testified that the car that passed him was similar

to defendant’s car and he assumed it was defendant’s car, but he could not see who

was driving. As the neighbor rounded the curve, he thought he saw the house on fire

and called 911. As the neighbor approached defendant’s house, he could no longer

see the fire and thought he was mistaken. The neighbor later confirmed that the

house was on fire and called 911 again.

      We agree with defendant that this evidence raises no more than suspicion and

conjecture that she fled the scene. Moreover, there is no evidence that defendant took

steps to avoid apprehension. The evidence was that defendant was at her boyfriend’s

house when her uncle, also a neighbor of defendant’s, called to tell her that her house

was on fire. When defendant received the call, she immediately went back to her




                                          -8-
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



house with her boyfriend, where she spoke with first responders at the scene.

Defendant then returned to the scene the following morning.

      Because the evidence raises only a suspicion that defendant fled the scene of

the fire and because there is no further evidence that defendant took steps to avoid

apprehension, we hold there was insufficient evidence to support issuance of a flight

instruction in this case. That error, however, was not prejudicial to defendant’s case.

Although the flight instruction was given prior to any of the instructions for the

charged offenses, it was most directly related to the charge of setting fire to a dwelling

house, of which the jury found defendant not guilty. We are not convinced that the

jury considered flight, found defendant not guilty of setting fire to a dwelling house,

and then found defendant guilty of obtaining property by false pretense and

insurance fraud based on defendant’s alleged flight from the scene of the fire. Thus,

we find no reasonable possibility of a different outcome had the flight instruction not

been given. Defendant was not prejudiced by the erroneous flight instruction.

              2.     Obtaining Property by False Pretense Instructions

      Defendant also challenges the trial court’s jury instructions for obtaining

property by false pretense. Defendant contends the jury instructions for obtaining

property by false pretense allowed the jury to convict on a theory not alleged in the

indictment. Defendant did not object to the instructions below and, therefore, our

review on appeal is limited to plain error, which defendant asserts.



                                          -9-
                                   STATE V. LOCKLEAR

                                    Opinion of the Court



      “It is a rule of universal observance in the administration of criminal law that

a defendant must be convicted, if convicted at all, of the particular offense charged in

the bill of indictment.” State v. Barnett, 368 N.C. 710, 713, 782 S.E.2d 885, 888 (2016)

(internal quotation marks and citation omitted).           Thus, “[i]f the indictment’s

allegations do not conform to the ‘equivalent material aspects of the jury charge,’ this

discrepancy is considered a fatal variance.” State v. Ross, __ N.C. App. __, __, 792
S.E.2d 155, 158 (2016) (quoting State v. Williams, 318 N.C. 624, 631, 350 S.E.2d 353,

357 (1986)).

      In this case, the indictment for obtaining property by false pretense specified

the false pretense and charged defendant as follows:

               defendant . . . unlawfully, willfully and feloniously did
               knowingly and designedly with the intent to cheat and
               defraud, did obtain or attempt to obtain $331,500.00 from
               North Carolina Farm Bureau Mutual Insurance Company
               by means of a false pretense which was calculated to
               deceive and did deceive. The false pretense consisted of the
               following: filing a fire loss claim under the defendant’s
               home owner insurance policy, when in fact the defendant
               had intentionally burned her own residence, all against the
               form of the statute in such case made and provided and
               against the peace and dignity of the State.

(Emphasis added.)

      During the charge conference, the parties agreed that the court would instruct

the jury on obtaining property of value of $100,000 or greater by false pretense and

the lesser offense of obtaining property by false pretense where value is not at issue.

The trial court was informed that both offenses were included in the same pattern

                                           - 10 -
                                 STATE V. LOCKLEAR

                                  Opinion of the Court



jury instruction.   The trial court then instructed the jury pursuant to pattern

instruction N.C.P.I.--Crim. 219.10A without specifying the false pretense alleged in

the indictment. The instructions for the first three elements of the offense provided

only that the jury must find “that the Defendant made a representation to another[,]”

“that the representation was false[,]” and “the representation was calculated and

intended to deceive.”

      The jury ultimately convicted defendant of the lesser obtaining property by

false pretense offense. The portion of the jury instructions directly related to that

lesser offense provided as follows:

             Obtaining property by false pretense differs from obtaining
             property worth $100,000 or more by false pretense in that
             the value of the property need not be worth $100,000 or
             more. If you find from the evidence beyond a reasonable
             doubt that on or about the alleged date the Defendant
             made a representation, the representation was false, the
             representation was calculated and intended to deceive,
             that the victim was in fact deceived by it, and the
             Defendant thereby obtained or attempted to obtain
             property from the victim, it would be your duty to return a
             verdict of guilty of obtaining property by false pretense. If
             you do not so find or have a reasonable doubt as to one or
             more of these things, it would be your duty to return a
             verdict of not guilty.

      Despite her failure to object below, defendant now contends these jury

instructions “allowed the jury to find [her] guilty based on any and all possible

misrepresentations that induced the insurance company to pay any money to her”

and, therefore, “allowed the jury to convict [her] on a theory not alleged in the


                                         - 11 -
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



indictment.” Because the indictment specified that the false pretense consisted of

“filing a fire loss claim under the defendant’s home owner insurance policy, when in

fact the defendant had intentionally burned her own residence,” defendant argues

the “pattern jury instruction should have been adapted to reflect the specific

misrepresentation in the indictment” and “[t]he instruction should have required the

jury to determine whether [she] obtained money from the insurance company based

on the representation that she did not set fire to the house.”

      Defendant relies on State v. Linker, 309 N.C. 612, 308 S.E.2d 309 (1983), in

asserting the trial court erred. In Linker, our Supreme Court explained that

             [t]he gist of obtaining property by false pretense is the false
             representation of a subsisting fact intended to and which
             does deceive one from whom property is obtained. The
             state must prove, as an essential element of the crime, that
             defendant made the misrepresentation as alleged. If the
             state’s evidence fails to establish that defendant made this
             misrepresentation but tends to show some other
             misrepresentation was made, then the state’s proof varies
             fatally from the indictments. . . .       This rule protects
             criminal defendants from vague and nonspecific charges
             and provides them notice so that if they have a defense to
             the charge as laid, they may properly and adequately
             prepare it without facing at trial a charge different from
             that alleged in the indictment.

Id. at 614-15, 308 S.E.2d at 310-11 (internal citations and footnote omitted). The

Linker Court then reversed the defendant’s conviction for obtaining property by false

pretense and remanded with instructions to dismiss the indictments, with leave to




                                          - 12 -
                                  STATE V. LOCKLEAR

                                  Opinion of the Court



the State to obtain other indictments, because the State’s proof varied fatally from

the allegations in the indictment. Id. at 616, 308 S.E.2d at 311.

      In response to defendant’s argument, the State distinguishes this case from

Linker, arguing that in this case “there was no fatal variance between the offense

charged and the proof, and the trial court was not required to set out each alleged

misrepresentation in its instructions to the jury.” The State asserts the indictment

provided ample notice of the offense charged and that evidence was produced at trial

to support the charged offense.

      Upon review, we agree with the State that the indictment was sufficient to

charge defendant with obtaining property by false pretense by “filing a fire loss claim

under defendant’s home owner insurance policy, when in fact the defendant had

intentionally burned her own residence[.]” Additionally, we agree that the State put

on evidence to support that charge. The issue on appeal, however, is not whether the

indictment was sufficient to charge the offense or whether there was a fatal variance

between the indictment and the proof; the issue raised on appeal is whether there is

a fatal variance between the indictment and the jury instructions.

      Although Linker addressed a fatal variance between the allegations in the

indictment and the State’s proof, we find the law in Linker, quoted above, is relevant

in addressing a fatal variance between the indictment and the jury instructions.

Namely, “[t]he state must prove, as an essential element of the crime, that defendant



                                         - 13 -
                                    STATE V. LOCKLEAR

                                    Opinion of the Court



made the misrepresentation as alleged. If the state’s evidence fails to establish that

defendant    made      this   misrepresentation     but    tends   to   show   some   other

misrepresentation was made, then the state’s proof varies fatally from the

indictments.” Linker, 309 N.C. at 615, 308 S.E.2d at 311 (footnote omitted). Because

“a defendant must be convicted, if convicted at all, of the particular offense charged

in the bill of indictment[,]” Barnett, 368 N.C. at 713, 782 S.E.2d at 888, and “[t]he

state must prove . . . that defendant made the misrepresentation as alleged[,]” Linker,
309 N.C. at 615, 308 S.E.2d at 311, it only makes sense that the trial court must

instruct the jury on the misrepresentation as alleged in the indictment. It did not do

so in this instance.

      “It is clearly the rule in this jurisdiction that the trial court should not give

instructions which present to the jury possible theories of conviction which are . . .

not charged in the bill of indictment.” State v. Taylor, 304 N.C. 249, 274, 283 S.E.2d
761, 777 (1981), cert. denied, 463 U.S. 1213, 77 L. Ed. 2d 1398, rehr'g denied, 463 U.S.
1249, 77 L. Ed. 2d 1456 (1983). Nevertheless, this Court has stated that “[a] jury

instruction that is not specific to the misrepresentation in the indictment is

acceptable so long as the court finds ‘no fatal variance between the indictment, the

proof presented at trial, and the instructions to the jury.’ ” State v. Ledwell, 171 N.C.

App. 314, 320, 614 S.E.2d 562, 566 (2005) (quoting State v. Clemmons, 111 N.C. App.
569, 578, 433 S.E.2d 748, 753 (1993)). In Clemmons, this Court held the trial court



                                           - 14 -
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



did not err in failing to mention the exact misrepresentation alleged in the indictment

in the jury instruction because the State’s evidence corresponded to the allegation in

the indictment. Clemmons, 111 N.C. App. at 578, 433 S.E.2d at 753. Similarly, in

Ledwell, this Court held the trial court did not err in failing to instruct the jury as to

the specific misrepresentation it needed to find based on the indictment, explaining

that “[t]he State presented evidence of a single misrepresentation. There is no other

misrepresentation that the jury could have found; therefore, there is no need to

instruct the jury on the specific misrepresentation.” Ledwell, 171 N.C. App. at 320,

614 S.E.2d at 566-67.

      In contrast to Clemmons and Ledwell, evidence was introduced at defendant’s

trial of various misrepresentations in defendant’s insurance claim besides her denial

that she had anything to do with setting the fire. Precisely, in addition to evidence

of the misrepresentation alleged in the indictment—“filing a fire loss claim under the

defendant’s home owner insurance policy, when in fact the defendant had

intentionally burned her own residence”—evidence was introduced that defendant

signed her ex-husband’s name on a deed, overstated the personal items allegedly

destroyed in the fire, and sought money for rent that was not used for rent. Both

defendant and the State have acknowledged evidence of these misrepresentations.

      Where there is evidence of various misrepresentations which the jury could

have considered in reaching a verdict for obtaining property by false pretense, we



                                          - 15 -
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



hold the trial court erred by not mentioning the misrepresentation specified in the

indictment in the jury instructions for the offense. The fact that the trial court

instructed pursuant to the pattern instructions does not change our holding. As

defendant points out, and as our Supreme Court has recognized, “the pattern jury

instructions themselves note, ‘all pattern instructions should be carefully read and

adaptations made, if necessary, before any instruction is given to the jury.’ ” State v.

Walston, 367 N.C. 721, 732, 766 S.E.2d 312, 319 (2014) (quoting 1 N.C.P.I.--Crim. at

xix (“Guide to the Use of this Book”) (2014)).

      The State further asserts that even if the trial court erred by not including the

misrepresentation alleged in the indictment in the jury instructions, the error does

not amount to plain error. The State quotes State v. Barker, 240 N.C. App. 224, 235,

770 S.E.2d 142, 150 (2015), which notes that “this Court has consistently found no

plain error where a trial court has given the pattern jury instruction for the offense

of obtaining property by false pretenses.”         However, the portion of this Court’s

decision in Barker relied on by the State is dicta, as this Court had already

determined the trial court’s instructions in that case were not error based on Ledwell

and Clemmons. Id. Moreover, we find the present case to be an exceptional case.

      The State does not address defendant’s argument that the jury’s verdict would

have been different had the trial court’s instructions included the specific

misrepresentation alleged in the indictment. Upon review, we agree with defendant



                                          - 16 -
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



that absent the trial court’s error, it is likely the jury would have reached a different

verdict for the obtaining property by false pretense charge.        If the trial court’s

instructions had limited the jury’s consideration to “filing a fire loss claim under the

defendant’s home owner insurance policy, when in fact the defendant had

intentionally burned her own residence,” it is unlikely the jury would have found

defendant guilty because the jury found defendant not guilty of occupant or owner

setting fire to a dwelling house. The instructions given by the trial court allowed the

jury to consider any misrepresentation by defendant as a basis for a guilty verdict for

obtaining property by false pretense. Furthermore, bearing in mind that the jury

found defendant guilty of the lesser obtaining property by false pretense offense for

which the value of the property acquired is not at issue, it is likely the jury’s guilty

verdict resulted from the consideration of defendant’s misrepresentations regarding

the personal items destroyed in the fire and rent money. Because the trial court’s

erroneous instructions allowed the jury to convict defendant on a theory not alleged

in the indictment and it is unlikely the jury would have convicted defendant on the

theory alleged in the indictment, we hold the error had a probable impact on the jury’s

finding defendant guilty of obtaining property by false pretense. The trial court

plainly erred.

                         3.     Insurance Fraud Instructions




                                          - 17 -
                                 STATE V. LOCKLEAR

                                  Opinion of the Court



      Similar to defendant’s argument regarding the jury instructions for obtaining

property by false pretense, defendant argues the trial court also erred in instructing

the jury on insurance fraud because the trial court did not specify the false statement

alleged in the indictment. Based on the instructions given, defendant contends the

jury could have found her guilty based on any false statement that was material to

the insurance claim. Because defendant did not object to the challenged instructions,

our review is again limited to plain error, which defendant asserts.

      The same fundamental principles of law cited above apply in the review of the

insurance fraud instructions. “[D]efendant must be convicted, if convicted at all, of

the particular offense charged in the bill of indictment.” Barnett, 368 N.C. at 713,

782 S.E.2d at 888 (internal quotation marks and citation omitted). The trial court

should not give instructions that allow conviction on theories not charged in the

indictment, Taylor, 304 N.C. at 274, 283 S.E.2d at 777, and if the jury charge does

not conform to the allegations in the indictment, there is a fatal variance, Ross, __

N.C. App. at __, 792 S.E.2d at 158.

      The indictment for insurance fraud was similar to the indictment for obtaining

property by false pretense in that the false statement alleged in the indictment was

defendant’s denial that she set fire to her residence. Specifically, the indictment for

insurance fraud alleged as follows:

             defendant . . . unlawfully, willfully and feloniously did with
             the intent to defraud and deceive an insurer, North


                                         - 18 -
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



             Carolina Farm Bureau Mutual Insurance, present a
             written and oral statement as part of and in support of a
             claim for payment pursuant to an insurance policy, home
             owner’s policy number HP5921697-01, knowing that the
             statements contained false and misleading information,
             the defendant claimed that she had had nothing to do with
             the cause of the fire when in fact, she set the fire and caused
             the dwelling to be burned, concerning a fact our [sic] matter
             material to the claim, all against the form of the statute in
             such case made and provided and against the peace and
             dignity of the State.

(Emphasis added). The trial court instructed the jury pursuant to pattern jury

instruction N.C.P.I.--Crim. 228.30 without specifying the false or misleading

statement alleged in the indictment, as follows:

             [T]o find the Defendant guilty of this offense the State must
             prove five things beyond a reasonable doubt: first, that an
             insurance policy existed between Linda Locklear and the
             Estate of Linda Locklear and North Carolina Farm Bureau
             Mutual Insurance; second, the Defendant presented or
             caused to be presented a written or oral statement as part
             of or in support of a claim for payment or a benefit pursuant
             to the insurance policy; third, that the statement contained
             false or misleading information concerning a fact or matter
             material to the claim; fourth, the Defendant knew the
             statement contained a false or misleading information
             concerning a fact or material -- matter material to the
             claim; fifth, that the Defendant acted with the intent to
             injure, or defraud, or deceive North Carolina Farm Bureau
             Mutual Insurance.

             So I charge you that if you find from the evidence beyond a
             reasonable doubt that on or about the alleged date an
             insurance policy existed between Linda Locklear, Estate of
             Linda Locklear, and North Carolina Farm Bureau Mutual
             Insurance, and that the Defendant knowingly and with the
             intent to injure, or defraud, or deceive the North Carolina
             Farm Bureau Mutual Insurance presented or caused to be

                                          - 19 -
                                  STATE V. LOCKLEAR

                                   Opinion of the Court



             presented a statement that contained false or misleading
             information concerning a fact or matter material to the
             claim for payment of the claim pursuant to the policy or to
             obtain some benefit under the policy, it would be your duty
             to return a verdict of guilty. However, if you do not so find
             or have a reasonable doubt as to one or more of these
             things, it would be your duty to return a verdict of not
             guilty.

      Both parties assert that defendant’s challenge to the jury instructions for

insurance fraud is substantially similar to her challenge above regarding the

instructions for obtaining property by false pretense. Upon review, we agree the

issues are substantially similar. Therefore, the analysis is the same and we reach

the same result—because the trial court’s instructions allowed the jury to convict

defendant of insurance fraud on a theory not alleged in the indictment and it is

unlikely the jury would have convicted defendant on the theory alleged in the

indictment, we hold the trial court’s instructions for insurance fraud were plain error.

                          B.    Response to Jury Questions

      In the final issue raised on appeal, defendant argues the trial court erred in

responding to questions by the jury during deliberations. However, because we hold

the trial court plainly erred in instructing the jury on the obtaining property by false

pretense and insurance fraud charges, we do not address this last issue.

                                  III.    Conclusion

      For the reasons discussed, we hold the trial court committed various errors in

instructing the jury.    The erroneous flight instruction was not prejudicial to


                                          - 20 -
                                       STATE V. LOCKLEAR

                                        Opinion of the Court



defendant’s case. The erroneous instructions for obtaining property by false pretense

and insurance fraud amount to plain error, entitling defendant to a new trial.1

       NEW TRIAL.

       Judges STROUD and DAVIS concur.




1 Given that we have found the jury instructions were in error, we are sending the case back for a new
trial. However, because the jury has already determined defendant was not guilty of burning the
dwelling, we are unable to see a way the State can survive a motion to dismiss at the close of the
State’s case should it choose to attempt to retry the case.

                                               - 21 -